Mr. Justice ITayt
delivered the opinion of the court.
Hnder our laws a husband may convey title to real estate direct to his wife with the same freedom as to a third person. It is not essential that a deed be recorded in order to pass title. By the execution and delivery of the deed to appellee upon March 5th the title vested immediately in her. The recording of the deed was not essential to its validity. A deed duly executed and delivered, although unrecorded, can be enforced against a subsequent purchaser for value ■ who buys with actual notice of its existence. The subsequent deposit of the deed with Joslin & Park by Mrs. Hutchinson, without consideration, and the written receipt given by her, did not divest her previously acquired title to the premises. Gen. Stat., sec. 215; Am. & Eng. Enc. of Law, vol. 5, p. 451.
Appellant admitted while upon the witness stand that he *352had actual notice of the contents of the receipt of March 6th, and therefore he must be held to have had ample notice of the title under which Mrs. Hutchinson held the property. In addition to this, she was then in the actutal and exclusive possession of the premises, and so remained in possession up to the time of trial.
Asa B. Hutchinson, the grantor in both deeds, died prior to the trial. "We are unable to ascertain from the record the exact date of his death. We infer from the testimony, however, that it occurred shortly after the execution of the deed to his son, bearing date June 10,1884. Upon the trial Mrs. Hutchinson was allowed in. rebuttal, against objection, to testify in reference to certain transactions with her husband during his life-time in relation to the property, and this, in the opinion of counsel for appellant, raises the most important question appearing upon the record. As to whether the testimony was offered as a part of the main, case or in rebuttal is quite immaterial. The conduct of the trial and the time and manner of the examination of witnesses’ is largely a matter within the discretion of the trial court. In this case we cannot say that such discretion was abused.
By our modern statutes the rights and privileges of married women in reference to property have been very much enlarged. She may now, with us, own, buy, sell and hold property, both real and personal, in her own right, the same as if she were not married. These rights necessarily required a modification of the common-law rule in reference to evidence. And such modification has been made by statute. Mrs. Hutchinson was not permitted against objection to testify to communications between herself and husband ; the testimony objected to was in reference to the delivery of the deed to her by her husband. Tnis being the nature of the evidence, we think it was properly admitted.
The testimony of O. D. Hutchinson, the grantee in the second deed, in reference to statements made to him by counsel and others as to the legal effect and purport of the receipt signed by Mrs. Hutchinson, were properly excluded.
*353We discover no substantial error upon the record.' The evidence fully justifies the findings of the court below, and the judgment must be affirmed.

Affirmed.